ORDER

PER CURIAM.
Richard Damon Redd (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15. In his motion, movant claims he was denied effective assistance of counsel because his counsel failed to object to the identification of movant during trial by *723the store clerk who was robbed. Movant also claims he was denied effective assistance of counsel because his counsel called a witness to give hearsay testimony of another witness’ identification of movant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).